Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner is unable to ascertain Applicants’ intended scope.  Claim 10 is directed to a laminate comprising a base material and a composition similar to that set forth in claim 1, but where the presence of nanosilica is not mandated.  However, the language that follows that describing the makeup of the film-forming composition suggests that Applicant is trying to capture with claim 10 three distinct laminates differing in the constitution of the base material where a first substrate is a metal oxide, the second an elemental metal foil substrate, and the third a plastic film.  There is additional language that articulates a required degree of adhesiveness exhibited to the substrate of interest.  It is not proper that a claim to “a laminate” actually outlines three different laminates insofar as they exist independently of one another and are not to be used together.
It is suggested that Applicant might consider (i) removing reference to “all of three kinds of” [base material(s)] and (ii) replacing “three kinds of base materials of metal oxide, a metal substrate and 
As an aside, Applicant has curiously removed all mentions of a “base material” when disclosing specific permutations of this component in the evaluation method having replaced the phrase with “substrate”.   Although the record is clear that, where substrate is disclosed, it is meant in the context of further characterizing the base material, there is still technically an antecedent basis issue and, therefore, the Examiner encourages Applicant to either use “base material” or “substrate” in all cases for consistency.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suwa et al., WO 2014/046095.  To the extent that it evolved from a National stage application of the aforementioned international disclosure, U.S. Patent Application Publication No. 2015/0368397 is believed to have an identical disclosure and is used as a faithful translation of the WIPO document into the English language.  All citation of teaching location will be those for the U.S. publication.
	Suwa teaches so-called double decker silsesquioxanes adhering to formula (1) of instant claim 1 wherein X is an epoxy-containing moiety in some cases and an alkoxysilyl-containing residue in others.  See structure (a-3) in paragraph [0025] for a general representation of these compounds and specific .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suwa et al., WO 2014/046095.  
Whereas Table discloses 1 compositions that contain corresponding amounts of the epoxy resin and silsesquioxane, and an amount of nanosilica consistent with that stipulated in claim 7 is disclosed in [0150], it is appreciated that the compositions summarized in Table 1 don’t contain the nanosilica.  It’s addition would likely result in a lowering of the weight contributions of each of the other components and, thus, the epoxy would no longer be incorporated in a quantity of 10 wt.%.  On the other hand, the broader disclosure states that the amount of epoxy resin added can be anywhere between 0.1% and 80% by mass of the total weight of the composition and, at higher weight contributions, any reduction in 
As for claims 10 and 14, the prior art composition is intended as an encapsulating material for light emitting diodes.  The Examiner takes notice of the fact that LEDS are mounted on at least one of the three types of substrate indicated in these claims in the production of optical semiconductor devices and, further, because the claimed and prior art compositions contain the same materials in overlapping ratios, it obviously follows that they will exhibit the same degree of adhesion on the aforementioned substrate types.
Claims 1-3, 5-6, 8, 10-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al., U.S. Patent Application Publication No. 2010/0273937 in view of Suemara et al., U.S. Patent Application Publication No. 2011/0281974 and/or Suemara et al., U.S. Patent Application Publication No. 2010/0305237.
Applicant is referred to paragraph [0115] where a double decker silsesquioxane anticipatory of compound (2) in claim 5 is disclosed and to [0126] and Table 1/Comparative Example 2 where there is summarized the makeup of a composition comprising said silesquioxane and Celloxide 2021P which, to reiterate, is one of the favored epoxy resins in the practice of Applicants’ invention.  As in the Suwa disclosure, the compositions are formulated to be used as sealants/encapsulants for LEDs having heat resistance and transparency.  See the background section and [0009].  
It is acknowledged that Tajima is silent as to the incorporation of silica nanoparticles.  However, a survey of the prior art pertaining to epoxy resin-based encapsulating compositions makes clear that there are known benefits associated with their addition.  Suemara (‘237) states that the incorporation of silica is known to reduce the coefficient of linear expansion of a conventional epoxy resin used in this capacity such that internal stresses are reduced at operational temperatures of the optical semiconductor device.  See [0002].  (This passage actually mentions adding silica particles having an 
As for claims 10 and 14, the prior art composition is intended as an encapsulating material for light emitting diodes.  The Examiner takes notice of the fact that LEDS are mounted on at least one of the three types of substrate indicated in these claims in the production of optical semiconductor devices and, further, because the claimed and prior art compositions contain the same materials in overlapping ratios, it obviously follows that they will exhibit the same degree of adhesion on the aforementioned substrate types.
Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


January 14, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765